UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-24439 HINES HORTICULTURE, INC. (Exact name of registrant as specified in its charter) Delaware 33-0803204 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 12621 Jeffrey Road Irvine, California 92620 (Address of principal executive offices) (Zip Code) (949) 559-4444 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes( X ) No() Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Accelerated filer ( ) Non-accelerated filer (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes( ) No(X) Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 6, 2007, there were 22,072,549 shares of Common Stock, par value $0.01 per share, outstanding. HINES HORTICULTURE, INC. TABLE OF CONTENTS Part I. Financial Information Page No. Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2007 and December31, 2006 2 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2007 and 2006 4 Notes to the Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 26 Signature 27 Index to Exhibits 28 Note:Items 2, 3, 4, and 5 of Part II are omitted because they are not applicable. 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements HINES HORTICULTURE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2007 and December 31, 2006 (Dollars in thousands, except share data) (unaudited) September 30, 2007 December 31, 2006 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 7,434 $ 108 Accounts receivable, net 18,575 11,594 Inventories 135,708 140,982 Consigned inventories 1,099 542 Prepaid expenses and other current assets 1,373 1,662 Assets held for sale - 41,415 Total current assets 164,189 196,303 FIXED ASSETS, net 78,865 79,534 DEFERRED FINANCING COSTS, net 4,723 5,361 DEFERRED INCOME TAXES 5,260 9,048 GOODWILL - 38,818 OTHER ASSETS 12,017 11,304 $ 265,054 $ 340,368 LIABILITIES AND SHAREHOLDERS' (DEFICIT) EQUITY CURRENT LIABILITIES: Accounts payable $ 12,666 $ 15,113 Accrued liabilities 4,782 5,216 Accrued payroll and benefits 4,673 4,282 Accrued interest 8,992 4,667 Borrowings on revolving credit facility - 3,128 Liabilities related to assets held for sale - 2,760 Deferred income taxes 27,938 41,876 Financing obligation 16,689 47,032 Total current liabilities 75,740 124,074 LONG-TERM DEBT 175,000 175,000 FINANCING OBLIGATION - 16,689 OTHER LIABILITIES 15,549 15,363 COMMITMENTS AND CONTINGENCIES (Note 12) SUBSEQUENT EVENTS (Note 14) SHAREHOLDERS' (DEFICIT) EQUITY Preferred stock Authorized - 2,000,000 shares, $0.01 par value; none outstanding - - Common stock Authorized - 60,000,000 shares, $0.01 par value; Issued and outstanding - 22,072,549 shares at September 30, 2007 and December 31, 2006 221 221 Additional paid-in capital 128,781 128,781 Accumulated deficit (130,237 ) (119,760 ) Total shareholders' (deficit) equity (1,235 ) 9,242 $ 265,054 $ 340,368 The accompanying notes are an integral part of these condensed consolidated financial statements. 2 HINES HORTICULTURE, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three and Nine MonthsEnded September 30, 2007 and 2006 (Dollars in thousands, except share data and per share data) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Sales, net $ 31,777 $ 35,775 $ 195,128 $ 198,880 Cost of goods sold 16,893 20,500 98,513 107,912 Gross profit 14,884 15,275 96,615 90,968 Distribution expenses 8,124 8,024 43,187 43,165 Selling, general and administrative expenses 13,501 11,765 43,875 40,439 Other operating expenses 1,353 407 1,390 2,283 Goodwill impairment charge - - 38,818 - Total operating expenses 22,978 20,196 127,270 85,887 Operating (loss) income (8,094 ) (4,921 ) (30,655 ) 5,081 Other expenses Interest expense, net 4,439 4,636 14,171 14,971 Amortization and write-off of deferred financing costs 244 648 1,979 1,397 4,683 5,284 16,150 16,368 Loss from continuing operations before income taxes (12,777 ) (10,205 ) (46,805 ) (11,287 ) Income tax benefit (5,039 ) (3,984 ) (14,922 ) (4,406 ) Loss from continuing operations (7,738 ) (6,221 ) (31,883 ) (6,881 ) Income (loss) from discontinued operations, net of income taxes 54 (24,031 ) 21,406 (28,112 ) Net loss $ (7,684 ) $ (30,252 ) $ (10,477 ) $ (34,993 ) Basic and diluted (loss) earnings per share: Loss from continuing operations $ (0.35 ) $ (0.28 ) $ (1.44 ) $ (0.31 ) Income (loss) from discontinued operations, net of income taxes 0.00 (1.09 ) 0.97 (1.27 ) Net loss per common share $ (0.35 ) $ (1.37 ) $ (0.47 ) $ (1.59 ) Weighted average shares outstandingBasic and Diluted 22,072,549 22,072,549 22,072,549 22,072,549 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HINES HORTICULTURE, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, 2007 and 2006 (Dollars in thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (10,477 ) $ (34,993 ) (Income) loss from discontinued operations (21,406 ) 28,112 Adjustments to reconcile loss from continuing operations to net cash (used in) provided by operating activities: Depreciation 6,557 5,766 Accretion on asset retirement obligations 81 46 Amortization and write-off of deferred financing costs 1,979 1,397 Goodwill impairment charge 38,818 - Deferred income taxes (14,922 ) (4,406 ) (Gain) loss on sale of assets (117 ) 19 Change in working capital accounts: Accounts receivable (6,981 ) (7,099 ) Inventories 4,396 17,588 Prepaid expenses, other current assets and other assets (369 ) 1,163 Accounts payable and accrued liabilities 3,903 7,878 Net cash provided by continuing operations 1,462 15,471 Net cash used in discontinued operations (4,023 ) (3,843 ) Net cash (used in) provided by operating activities (2,561 ) 11,628 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of fixed assets (5,277 ) (7,660 ) Proceeds from sale of fixed assets 129 - Net cash used in continuing operations (5,148 ) (7,660 ) Net cash provided by (used in) discontinued operations 19,505 (45 ) Net cash provided by (used in) investing activities 14,357 (7,705 ) CASH FLOWS FROM FINANCING ACTIVITIES Borrowings on revolving credit facility 74,047 164,813 Repayments on revolving credit facility (77,175 ) (174,893 ) Financing obligation - 14,297 Payments of deferred financing costs (1,342 ) (320 ) Net cash (used in) provided by financing activities (4,470 ) 3,897 NET CHANGE IN CASH AND CASH EQUIVALENTS 7,326 7,820 CASH and CASH EQUIVALENTS, beginning of period 108 62 CASH and CASH EQUIVALENTS, end of period $ 7,434 $ 7,882 Supplemental disclosure of cash flow information: Cash paid for interest during the period, net of amounts capitalized $ 9,592 $ 10,465 Cash paid for income taxes $ 71 $ 1,112 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 HINES HORTICULTURE, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except share and per share data) 1. Description of Business: Hines Horticulture, Inc. (“Hines Horticulture”), a Delaware corporation, produces and distributes horticultural products through its wholly owned subsidiary Hines Nurseries, Inc. (“Hines Nurseries”).Unless otherwise specified, references to “Hines” or the “Company” refer to Hines Horticulture, Inc. and its subsidiary. Hines is a leading national supplier of ornamental shrubs, color plants and container-grown plants and continuing operations consist of seven commercial nursery facilities located in Arizona, California, Oregon and Texas. Hines markets its products to retail and commercial customers throughout the United States and Canada. The Condensed Consolidated Financial Statements include the accounts of Hines Horticulture and its wholly owned subsidiary after elimination of intercompany accounts and transactions. 2. New Accounting Standards: In June 2006, the Financial Accounting Standards Board (“FASB”) ratified Emerging Issues Task Force Issue No. 06-3, “How Taxes Collected from Customers and Remitted to Governmental Authorities Should Be Presented in the Income Statement (That Is, Gross versus Net Presentation)” (“EITF 06-3”). The scope of EITF 06-3 includes any tax assessed by a governmental authority that is directly imposed on a revenue-producing transaction between a seller and a customer. This issue provides that a company may adopt a policy of presenting taxes either gross within revenue or net. If taxes subject to this issue are significant, a company is required to disclose its accounting policy for presenting taxes and the amount of such taxes that are recognized on a gross basis.The Company’s policy is to present sales tax amounts collected on a net basis in its income statement. The adoption of EITF 06-3 did not have a material impact on the Company’s consolidated financial position, results of operations and cash flows. In June 2006, the FASB issued FASB Interpretation No. (“FIN”) 48, “Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109.” FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with Statement of Financial Accounting Standard (“SFAS”) No. 109, “Accounting for Income Taxes.” FIN 48 is effective for fiscal years beginning after December 15, 2006.If needed, any interest and penalties associated with uncertain tax positions will be recorded as interest expense and other selling, general and administrative expenses, respectively. The Company’s adoption of FIN 48 did not have an impact on its consolidated financial position, results of operations and cash flows. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements.” This standard defines fair value, establishes a framework for measuring fair value in accounting principles generally accepted in the United States of America, and expands disclosure about fair value measurements. This pronouncement applies to other accounting standards that require or permit fair value measurements. Accordingly, this statement does not require any new fair value measurement. This statement is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company is currently evaluating the requirements of SFAS No. 157 and the impact that the adoption of this standard may have on its consolidated financial statements. 3. Unaudited Financial Information: The unaudited financial information furnished herein, in the opinion of management, reflects all adjustments (including normal recurring adjustments), which are necessary for a fair statement of the consolidated financial position, results of operations and cash flows of the Company as of and for the periods indicated.The Company presumes that users of the interim financial information herein have read or have access to the Company's audited consolidated financial statements for the preceding fiscal year and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context. Accordingly, footnotes and other disclosures, which would substantially duplicate the disclosures contained in the Company’s Form 10-K for the year ended December31, 2006, filed on July 10, 2007 by Hines under the Securities Exchange Act of 1934, as amended, have been omitted. The financial information herein is not necessarily representative of a full year's operations. The year-end condensed balance sheet was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. 5 4. Discontinued Operations: Miami Property Sales On November 7, 2005, the Company sold 122 acres of unimproved property in Miami, Florida (“Miami Property”) for $47,040. In accordance with SFAS No. 98 “Accounting for Leases,” the Company recorded the proceeds as a financing obligation.In accordance with an amendment to the existing senior credit facility, the proceeds from the Miami Property sale were used to pay off the entire outstanding balance of the term loan and the residual amount was used to pay down the revolving credit facility. As part of the Miami Property sale, the Company entered into a two-year lease agreement with the buyer while transitioning operations to other locations. The Company leased the entire property for a one year period, with a thirty-day extension right, and then vacated approximately 33 acres. The Company vacated the remaining 89 acres on October 2, 2006, and subleased the property until June 30, 2007.The Company paid the buyer rent of five hundred dollars per acre annually during the lease term plus fifty percent of the rent the Company received from subleasing the property. In addition, the Company is entitled to additional amounts if the buyer is successful in obtaining zoning for a certain number of residential lots.On June 30, 2007, the Company exited the lease and recognized the sale of the property, including the recognition of the previously deferred gain of $39,912, as a component of discontinued operations in the accompanying condensed consolidated statements of operations.In addition, as part of the recognition of the sale, the Company removed the long-lived assets and the financing obligation of $7,116 and $47,032, respectively, associated with the Miami Property. On April 18, 2007, the Company completed the sale of its last parcel of land in Miami, Florida, which consisted of approximately 79 acres of land and certain improvements thereon, for $7,152. In the second quarter of 2007, the Company recorded a net gain of $2,547 from the sale as a component of discontinued operations. Northeast Facilities In August 2006, the Company made a decision to pursue the sale of the four Northeast nursery operations as provided for in the Company’s credit facility in place at the time of the decision. These operations consisted of the Company’s facilities in Danville and Pipersville, Pennsylvania and Newark and Utica, New York. On November 15, 2006, the Company sold its nursery facility in Pipersville, Pennsylvania, for $5,368, of which $1,125 was deferred as it is contingent upon certain entitlements for the construction of additional greenhouses on certain real property which was previously leased by the Company. The sale of this facility resulted in a loss of $1,238, which was recorded as a component of discontinued operations in the quarter ended December 31, 2006. On January 10, 2007, the Company completed the sale of certain real property, inventory and other assets located at the nursery facilities in Danville, Pennsylvania and Utica and Newark, New York for $6,783.The Company recognized a loss of $78 as a component of discontinued operations in the quarter ended March 31, 2007. Trenton, South Carolina Facility On July 26, 2007, the Company decided to sell its Trenton, South Carolina facility. On August 29, 2007, the Company sold substantially all of the land and assets located at this facility.The gross sales price of the facility was $5,650.The purchase agreement contains typical representations, warranties and indemnification provisions.The Company recognized a gain of approximately $147 as a component of discontinued operations in the quarter ended September 30, 2007. 6 Summarized financial information for discontinued operations is set forth below: Three months ended Nine months ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 Sales, net $ 782 $ 10,844 $ 8,385 $ 59,778 Income (loss) before income taxes $ 89 (40,074 ) $ 35,382 $ (46,871 ) Income tax provision (benefit) 35 (16,043 ) 13,976 (18,759 ) Income (loss) from discontinued operations, net of income taxes $ 54 $ (24,031 ) $ 21,406 $ (28,112 ) The Company’s consolidated financial statements for the three and nine months ended September 30, 2006, have been restated to reflect discontinued operations.The consolidated balance sheet as of December 31, 2006 has been restated to reflect discontinued operations of the Company's Trenton, South Carolina facility. As of December 31, 2006, the components of assets and liabilities of discontinued operations in the consolidated balance sheets included in assets, and liabilities related to assets, held for sale are as follows: December 31, 2006 Inventories $ 6,986 Fixed assets, net 22,381 Deferred income taxes 12,048 Assets held for sale $ 41,415 Deferred income taxes $ 2,760 Liabilities related to assets held for sale $ 2,760 5. Goodwill: In accordance with SFAS No. 142 “Goodwill and Other Intangible Assets,” the Company has one reporting unit for goodwill impairment testing.During the quarter ended June 30, 2007, the Company’s stock price significantly declined, and due to continuing losses, circumstances indicated goodwill may have been impaired.Accordingly, the Company performed the first step used to identify potential impairment in accordance with SFAS No. 142 by comparing the fair value of the Company’s reporting unit to the underlying carrying amount of its net assets, including goodwill.Based on this analysis, it was determined that the carrying amount of the Company’s reporting unit exceeded fair value.Accordingly, as of June 30, 2007, the Company performed an analysis of the implied fair value of goodwill, which indicated that goodwill was fully impaired.The Company recognized a goodwill impairment charge of $38,818 in the quarter ended June 30, 2007. 6. Earnings Per Share: Earnings per share (“EPS”) are calculated in accordance with SFAS No.128, “Earnings per Share,” which requires the Company to report both basic earnings per share, based on the weighted-average number of common shares outstanding, and diluted earnings per share, based on the weighted-average number of common shares outstanding adjusted to include the potentially dilutive effect of outstanding stock options and warrants using the treasury stock method. For the three and nine months ended September 30, 2007 and 2006, shares related to employee stock options in the amount of 738,268 and 847,227, respectively, were excluded from the computation of diluted earnings per share because the effect would have been anti-dilutive. 7 7. Stock-Based Compensation: The Company’s 1998 Long-Term Equity Incentive Plan (the “1998 Stock Plan”), which was approved by the shareholders, permits the grant of stock options, stock appreciation rights, restricted stock, performance awards and any combination of the foregoing to certain directors, officers and employees of the Company and its subsidiaries. Option awards are generally granted with an exercise price equal to or greater than the market price of the Company’s stock at the date of grant; those option awards generally vest over a period of four years subject to continuous service and have 10-year contractual terms. Effective the beginning of the first quarter of fiscal year 2006, the Company adopted the provisions of SFAS No. 123(R), “Share-Based Payment,” using the modified prospective transition method. Under this method, prior periods are not restated. The provisions of SFAS No. 123(R) apply to new stock options and stock options outstanding, but not yet vested, on the effective date. As of December 31, 2006, all outstanding options were fully vested. There were no stock option grants during the nine months ended September 30, 2007 and 2006; accordingly, there was no determination of fair value during this period. A summary of the status of the Company’s stock option plan as of September 30, 2007 follows: Weighted Average Shares Exercise Price Outstanding at December 31, 2006 828,414 $ 6.20 Granted - - Exercised - - Cancelled (90,146 ) 6.32 Outstanding - September 30, 2007 738,268 $ 6.18 Exercisable 738,268 $ 6.18 The aggregate intrinsic value represents the difference between the exercise prices of the underlying awards and the quoted price of the Company’s common stock for those awards that have an exercise price below the quoted price on September 30, 2007. The Company had no options outstanding on September 30, 2007 with an exercise price below the quoted price of the Company’s common stock resulting in an aggregate intrinsic value of $0. The weighted average remaining contractual life was 3.84 years at September 30, 2007.As of September 30, 2007 expiration dates ranged from June 22, 2008 to February 18, 2013. Outstanding and Exercisable Average Weighted Number of Remaining Average of Range of Exercise Price Options Contract Life Exercise Price $3.32 to $5.00 81,000 3.87 $ 4.53 $5.50 525,568 4.50 5.50 $6.00 to $8.00 33,000 2.08 6.73 $11.00 98,700 0.84 11.00 Total 738,268 3.84 $ 6.18 8 8. Inventories: Inventories consisted of the following: September 30, December 31, 2007 2006 Nursery stock $ 127,518 $ 134,079 Materialsand supplies 8,190 6,903 Inventories $ 135,708 $ 140,982 Consigned inventories $ 1,099 $ 542 9. Senior Credit Facility: On January 18, 2007, Hines Nurseries entered into a Loan and Security Agreement (the “Senior Credit Facility”) that expires in 2012.The Senior Credit Facility consists of a $100,000 credit facility, which includes a $15,000 letter of credit subline.The Senior Credit Facility was used to refinance the outstanding revolving loans under the previous senior credit facility. Guarantees; Collateral. The obligations under the Senior Credit Facility are guaranteed by the Company.Borrowings under the Senior Credit Facility are collateralized by substantially all of the Company’s and Hines Nurseries’ assets. Restrictions; Covenants; Defaults.The Senior Credit Facility includes customary events of default and other customary covenants, including, but not limited to, a fixed charge coverage ratio test, restrictions on certain types of activities, transactions and payments, including distributions and dividends from Hines Nurseries to Hines Horticulture, reporting covenants and others. The Senior Credit Facility also includes standard provisions related to conditions of borrowing and customary representations and warranties.The lenders may terminate their obligation to make loans under the Senior Credit Facility, and may accelerate payment of the indebtedness under the Senior Credit Facility, upon the occurrence of an event of default, including the failure to comply with the covenants contained in the Senior Credit Facility.Upon the occurrence and during the continuance of an event of default, the interest rate will increase by 2.00%. Limited Waivers to Senior Credit Facility.On April 30, 2007, Hines Nurseries obtained a waiver from the financial institutions pursuant to which the lenders waived certain defaults under the Senior Credit Facility and extended the deadline for filing the financial statements for the fiscal year ended December 31, 2006 and for the fiscal quarter ended March31, 2007 to May28, 2007.On May29, 2007, the Company obtained an additional waiver under the Senior Credit Facility, among other things, to extend the date of filing such financial statements from May28, 2007 to June28, 2007.On June 21, 2007, the Company obtained an additional waiver under the Senior Credit Facility to extend the date of delivering its quarterly financial statements for the fiscal quarter ended March 31, 2007 to July 31, 2007.On July 31, 2007, the Company obtained an additional waiver under the Senior Credit Facility to extend the date of delivering its quarterly financial statements for the fiscal quarter ended March 31, 2007 to August 30, 2007.The Company filed its Form 10-Q for the quarter ended March 31, 2007 with the Securities and Exchange Commission on August 23, 2007.While the lenders under the Senior Credit Facility required the filing of the Company’s Form 10-Q for the first quarter of 2007 within a specified time period as a condition to its waiver of the Company’s failure to, among other things, timely deliver its annual financials for fiscal year 2006, there is no requirement for the Company to file a Form 10-Q or deliver quarterly financial statements under the Senior Credit Facility. Interest Rate; Fees.The interest rate on the loans under the Senior Credit Facility may be, at the Company’s option, base rate loans or London Interbank Offering Rate (“LIBOR”) loans.Base rate loans under the Senior Credit Facility bear interest at the lender’s prime rate plus an additional amount that ranges from 0.50% to 1.25%, depending on the Company’s average availability of borrowing under the Senior Credit Facility.Currently, the applicable margin for base rate loans is 1.0%.LIBOR rate loans under the Senior Credit Facility bear interest at the LIBOR rate plus an additional amount that ranges from 1.50% to 2.25%, depending on the Company’s average availability of borrowing under the Senior Credit Facility.Currently, the applicable margin for LIBOR rate loans is 2.0%.As of September 30, 2007, the Company had no outstanding borrowings under the Senior Credit Facility. 9 In addition to paying interest on outstanding principal, the Company is required to pay a commitment fee on the daily average unused portion of the Senior Credit Facility which accrues based on the utilization of the Senior Credit Facility.Additionally, the Company is required to pay a fee for each letter of credit outstanding under the Senior Credit Facility equal to the applicable margin for LIBOR rate loans to be shared by the lenders and a fronting fee of 0.125% to the individual issuer of a letter of credit. Availability; Borrowing Base.Availability of borrowing under the Senior Credit Facility is subject to a borrowing base consisting of the lesser of (i) the amount equal to the aggregate amount of the revolving loan commitment minus the aggregate amount of all letters of credit outstanding under the Senior Credit Facility and all fees or other amounts owing by the Company with respect thereto (less certain amounts) minus the amount of the availability block under the Senior Credit Facility, which is currently $15,000 but which shall be reduced to $0 at such time as the Company achieves a fixed charge coverage ratio of at least 1.1:1 for two consecutive fiscal quarters and (ii) the amount equal to 85% of eligible accounts receivable plus the lesser of (a) during the period commencing on December 31 of each calendar year and ending on April 30 each calendar year, the lesser of 65% of eligible inventory or 85% of the appraised net orderly liquidation value of eligible inventory or (b) during the period commencing on May 1 of each calendar year and ending on December 30 each calendar year, the lesser of 55% of eligible inventory or 85% of the appraised net orderly liquidation value of eligible inventory minus the sums of the reserves provided for in the Senior Credit Facility.After applying the borrowing base limitations and letters of credit to its available borrowings, on September 30, 2007, the Company had unused borrowing capacity of approximately $41,100.As of September 30, 2007, the Company did not have any borrowings outstanding on its Senior Credit Facility. The Company must deliver borrowing base certificates and reports at least monthly.The borrowing base also may be subject to certain other adjustments and reserves to be determined by the agent.Eligible accounts receivable of both The Home Depot, the Company’s largest customer, and Lowe’s Companies, Inc., the Company’s second largest customer, may not exceed 30% of total eligible accounts receivable at any time. Maturity Date; Prepayments.Amounts outstanding under the Senior Credit Facility mature on January 18, 2012 and the Company may prepay amounts outstanding under the Senior Credit Facility without fees or penalties, subject to the payment of costs associated with the prepayment of any LIBOR rate loans. Change of Control.In the event of a change of control, the commitments of the lenders under the Senior Credit Facility may be cancelled and the Company may be required to immediately repay the outstanding amount of the Senior Credit Facility, together with accrued interest and all other amounts accrued under the Senior Credit Facility. 10. Long Term Debt: Senior Notes. On September 30, 2003, Hines Nurseries issued $175,000 of senior subordinated notes that mature on October 1, 2011 (the "Senior Notes"). The Senior Notes bear interest at the rate of 10.25% per annum and are payable semi-annually in arrears on each April 1 and October 1, which commenced on April 1, 2004. Guarantees. Hines Horticulture and its subsidiary, subject to certain exceptions, have jointly and severally, fully and unconditionally guaranteed, on a senior unsecured basis, the obligations of Hines Nurseries under the Senior Notes. Redemption: The Company is entitled, at its option, to redeem all or a portion of the Senior Notes at redemption prices ranging from 100.000% to 105.125%, depending on the redemption date plus accrued and unpaid interest. Restrictions. The indenture pursuant to which the Senior Notes were issued imposes a number of restrictions on Hines Nurseries. Subject to certain exceptions, the Company may not incur additional indebtedness, make certain restricted payments, make certain asset dispositions, incur additional liens or enter into significant transactions. A breach of a material term of the indenture or other material indebtedness that results in acceleration of the indebtedness under the Senior Notes also constitutes an event of default under the Company’s Senior Credit Facility. 10 Repurchase or a change of control. The Senior Notes contain a put option whereby the holders have the right to put the Senior Notes back to Hines at 101.000% of the principal amount thereof on the date of purchase plus accrued and unpaid interest if a change of control occurs. 11. Vacaville Property Sale: On March 1, 2006, the Company received notice that Triad Communities, L.P. exercised its option to purchase, pursuant to the previously disclosed Option Agreement dated April 30, 2003 (“Option Agreement”), the Company’s 168-acre property in Vacaville, California. The total book value of assets related to the sale was $484. The Option Agreement provided for a gross purchase price of $15,100. On April 3, 2006, the Company sold the property for a net purchase price of $14,297. Total proceeds from the Option Agreement and sale of the property were $16,900, which included $2,551 in option payments previously received. Under the terms of the Option Agreement, the Company is able to transition off the property in three phases from 2006 to 2008. The first phase of transition was completed on July 1, 2006 and consisted of 24 acres. The second phase of transition was completed on August 31, 2007 and consists of approximately 88 acres.The final phase of the transition will be on July 1, 2008, and will consist of approximately 56 acres. The Company is continuing to develop replacement acreage and infrastructure at its 842-acre Winters South facility in Northern California. Because the Company is not paying rent, the Company is in a sale-leaseback with continuing involvement position with respect to this property. In accordance with SFAS No. 98, the Company has recorded the proceeds as a financing obligation.When the Company completes the transition on July 1, 2008, the Company will remove the net book value of the assets and expects to recognize a gain of approximately $16,330. 12. Contingencies: Legal Proceedings On July 18, 2006, Mr. Jean-Paul filed an action against the Company and other defendants in the Eleventh Judicial Circuit, Dade County, Florida, alleging negligence in connection with an automobile accident involving one of the Company’s trailers and a third-party carrier. On March 6, 2007, additional plaintiffs filed an action related to this incident in the same court, alleging negligence and vicarious liability for negligence against the Company and other defendants. The first filed claim is scheduled for trial in January 2008. The Company is defended in these actions by its insurance carrier, and is fully insured with respect to this matter, beyond a deductible. As of September 30, 2007 the Company believes the amount it has accrued for the probable estimated claim is sufficient.We have also recorded an asset at December 31, 2006 for the probable insurance recovery. From time to time, the Company is involved in various disputes and litigation matters, which arise in the ordinary course of business. The litigation process is inherently uncertain and it is possible that the resolution of these disputes and lawsuits may adversely affect the Company. Management believes, however, that the ultimate resolution of such matters will not have a material adverse impact on the Company’s consolidated financial position, results of operations or cash flows. 13. Liquidity: Our primary sources of liquidity have historically been funds generated by operations and borrowings under our senior credit facility.However, over the past eighteen months, we have also generated funds through asset sales.The seasonal nature of our operations results in a significant fluctuation in certain components of working capital (primarily accounts receivable and inventory) during the growing and selling cycles.As a result, operating activities during the first and fourth quarters use significant amounts of cash, and in contrast, operating activities for the second and third quarters historically have generated cash as we ship inventory and collect accounts receivable.However, due to a decrease in net sales and increasedoperating expenses for the three and nine months ended September 30, 2007, this resultedin cash used in operating activities for thethree month period ended September 30, 2007.The covenants under our Senior Credit Facility and our Senior Notes may affect our ability to operate our business, may limit our ability to take advantage of business opportunities as they arise and may adversely affect the conduct of our current business. A breach of a covenant in our debt instruments could cause acceleration of a significant portion of our outstanding indebtedness. In the event we breach the covenants in our debt instruments and we are unable to obtain waivers in connection therewith, we may not be able to obtain alternative financing for our debt on reasonable terms or otherwise. In that event, in order to pay the principal of our debt, we would be required to sell our equity securities (which could be made more difficult by the recent delisting of our common stock), sell our assets or take other actions which could adversely impact our business, operations and shareholders. The foregoing actions may not enable us to pay the entire principal of our debt. 14. Subsequent Events: OnOctober 10, 2007, The Nasdaq Stock Market issued a press release announcing that effective October 22, 2007 it would delist the common stock ofthe Company, which was suspended on August 8, 2007, and has not traded on NASDAQ since that time. 11 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Unless the context otherwise requires, the term (1)“Hines Horticulture” means Hines Horticulture, Inc., a Delaware corporation, (2)the term “Hines Nurseries” means Hines Nurseries, Inc., a California corporation, and a wholly owned subsidiary of Hines Horticulture and (3)the terms “we,” “us” and “our” mean, collectively, the combined entity of Hines Horticulture and its wholly owned subsidiary. Forward Looking Statements and Risk Factors Except for historical information contained herein, this quarterly report on Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, as amended, which involve certain risks and uncertainties. Forward-looking statements are included with respect to, among other things, our current business plan and strategy and strategic operating plan. These forward-looking statements are identified by their use of such terms and phrases as “intends,” “intend,” “intended,” “goal,” “estimate,” “estimates,” “expects,” “expect,” “expected,” “project,” “projected,” “projections,” “plans,” “anticipates,” “anticipated,” “should,” “designed to,” “foreseeable future,” “believe,” “believes” and “scheduled” and similar expressions. Our actual results or outcomes may differ materially from those anticipated. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. For any forward-looking statements, we claim the protection of the safe harbor for forward-looking statements in Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. There are a number of risks, uncertainties and important factors that might cause actual results to differ from any results expressed or implied by such forward looking statements.In addition to the risks, uncertainties and other factors discussed elsewhere in this Form 10-Q, the risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied in the forward looking statements include, without limitation, those set forth under Part II. Item 1A - Risk Factors in the Company’s Annual Report on Form 10-K filed on July 10, 2007, as amended on September 24, 2007, and the Company’s Quarterly Reports for the first and second quarters of 2007 on Form 10-Q filed with the SEC on August 23, 2007 and September 7, 2007, respectively. Factors which could cause actual results to differ materially from any forward-looking information contained herein include, but are not limited to, general economic trends and seasonality, including those specifically impacting the nursery business, general agricultural risks beyond our control including risks associated with disease and pests, including sudden oak death, adverse weather conditions, increases in prices for water, petroleum and raw materials, our substantial leverage and ability to service our debt, our ability to comply with the covenants contained in our debt facilities, competitive practices in the industry in which we compete, fluctuations in our operating costs, revenues and cash flows from operations, our dependence on a limited number of key customers, increases in transportation and fuel costs, factors with regard to the challenges associated with pay by scan and other factors. Executive Summary Although sales increased in the three months ended March 31, 2007 compared to the same period a year ago, we experienced weaker sales in the second quarter of 2007 compared to the second quarter of 2006.The decline in net sales was due primarily to adverse weather conditions in the Midwest and Northeast, including freezing weather early in the quarter and heavy rainfall mid-quarter when we typically experience our most significant sales for the year.Sales in the third quarter of 2007 continued to decline compared to the third quarter of 2006.This decline in net sales was due primarily to the severe drought experienced in the Southeast, which decreased the demand for our products, including most notably our shrubs. In addition, our major customers focused on efforts to reduce store inventories, therefore affecting replenishment orders. In addition, although we had higher gross margins for the nine months ended September 30, 2007 compared to a year ago, we incurred additional general and administrative costs primarily due to an increase in personnel costs, higher costs related to the implementation of section 404 of the Sarbanes-Oxley Act of 2002 and an increase in legal and professional fees related to additional work performed in connection with our 2006 fiscal year audit. We have taken several steps in our endeavors to improve the future of our company’s performance as summarized below. · Divested under-performing facilities · On January 18, 2007, we entered into a new Senior Credit Facility that increased our available borrowings, as well as removed all financial covenants · Made significant senior management changes · We are implementing improved inventory product mix realignment procedures consisting of developing systems and processes to better align the product mix of our current on-hand inventory and future inventory production with capacity and forecasted customer demand. · Centralized certain core corporate functions · Appointed additional non-executive, independent members ofthe Board of Directors · As announced on October 10, 2007 we retained the services of an investment banking firm to assist management and the Board of Directors in evaluating other potential strategic alternatives 12 Despite these endeavors, cash generated by continuing operations alone will not be sufficient to meet our anticipated working capital, capital expenditures and debt service requirements for at least the next twelve months.However, we expect borrowings available under our Senior Credit Facility along with cash generated by continuing operations will be sufficient to meet these needs for at least the next twelve months.We do not anticipate that our cash flows from continuing operations will be sufficient to repay the principal of the Senior Notes issued by Hines Nurseries when they come due in 2011.Accordingly, in order to pay the principal of the Senior Notes, we will be required to refinance our debt, sell our equity securities (which could be made more difficult by the recent delisting of our common stock), sell our assets or take other actions. There can be no assurances that the foregoing actions will enable us to pay the principal of the Senior Notes or that we will be successful in our attempts to complete such actions or that such actions can be accomplished on commercially reasonable terms or otherwise. Overview We are a leading national supplier of ornamental shrubs, color plants and container-grown plants and our continuing operations consist of seven commercial nursery facilities located in Arizona, California, Oregon and Texas. We produce approximately 5,900 varieties of ornamental shrubs and color plants and we sell to more than 1,100 retail and commercial customers, representing more than 6,550 outlets throughout the United States and Canada. As of September 30, 2007, Hines Horticulture produced and distributed horticultural products through its wholly owned subsidiary, Hines Nurseries. United States Tax Matters As a result of our business activities, we qualify for a special exception under the U.S. federal tax code that allows us to use the cash method of accounting for federal and state income tax purposes. Under the cash method, sales are included in taxable income when payments are received and expenses are deducted as they are paid. We derive significant tax benefits by being able to deduct the cost of inventory as the cost is incurred. As a result of our ability to utilize the cash method of accounting, we have historically generated net operating losses for federal and state income tax purposes and have not been required to pay cash income taxes. During 2005, we were required to pay federal cash income taxes in the form of alternative minimum tax as a result of the sale of land in Miami, Florida (“Miami Property”). At December31, 2006, we had approximately $54.0 million in net operating loss carryforwards for federal income tax purposes, which begin to expire in 2023. In addition, as of December 31, 2006, we had approximately $53.0 million in net operating loss carryforwards for state income tax reporting purposes. Our state net operating losses in certain states begin expiring in 2008. Based on our current projections, we anticipate that we will not pay cash income taxes for federal or state income tax purposes through 2010. The use of the cash method of accounting for federal income tax purposes results in a current deferred tax liability for accounting purposes. At September 30, 2007, we had a current liability for deferred income taxes of $27.9 million related to the use of the cash method of accounting. The deferred tax liability is deemed current for accounting purposes because the majority of the items to which this liability relates are comprised of current assets and current liabilities in our balance sheet (such as inventory, accounts receivable and accounts payable). The classification of this liability as a current item, however, does not mean that it is required to be paid within the next twelve months. As of September 30, 2007, the statute of limitations for federal income tax purposes has closed for all tax years prior to the year ended December 31, 2003.The same is true for state income tax purposes except for Arizona, California and Texas for which the statute of limitations is closed for all tax years prior to the year ended December 31, 2002.The Company has not entered into any agreements for federal income tax purposes or state income tax purposes to extend any statute of limitation period. Seasonality Our business is highly seasonal. The seasonal nature of our operations results in a significant increase in our working capital between the growing and selling cycles. As a result, operating activities in the first and fourth quarters use significant amounts of cash, and in contrast, operating activities in the second and third quarters historically have generated cash as we ship inventory and collect accounts receivable. We have experienced, and expect to continue to experience, significant variability in net sales, operating income and net income on a quarterly basis. Sale of 168 Acres in Vacaville, California On March 1, 2006, we received notice that Triad Communities, L.P. exercised its option to purchase, pursuant to the previously disclosed Option Agreement dated April 30, 2003 (“Option Agreement”),our 168-acre property in Vacaville, California. Under the terms of the Option Agreement, we areable to transition off the property in three phases from 2006 to 2008. The first phase of transition was completed on July 1, 2006 and consisted of 24 acres. The second phase of transition was completed on August 31, 2007 and consisted of approximately 88 acres. The third phase of the transition will be on July 1, 2008, and will consist of approximately 56 acres. We are continuing to develop replacement acreage and infrastructure atour 842-acre Winters South facility in Northern California. Becausewe arenot paying rent, we are in a sale-leaseback with continuing involvement with respect to this property. In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 98 "Accounting for Leases," we recorded the proceeds as a financing obligation.When we complete the transition, which is expected to be completed on July 1, 2008, we will remove the net book value of the assets and expect to recognize a gain of $16.3 million. 13 Discontinued Operations Miami Property Sales On November 7, 2005, we sold 122 acres of unimproved property in Miami, Florida (“Miami Property”) for $47.0 million. In accordance with SFAS No. 98, we recorded the proceeds as a financing obligation.In accordance with an amendment to the existing senior credit facility, the proceeds from the Miami Property sale were used to pay off the entire outstanding balance of the term loan and the residual amount was used to pay down the revolving credit facility. As part of the Miami Property sale, we entered into a two-year lease agreement with the buyer while transitioning operations to other locations. We leased the entire property for a one year period, with a thirty-day extension right, and then vacated approximately 33 acres. We vacated the remaining 89 acres on October 2, 2006, and subleased the property until June 30, 2007.We paid the buyer rent of five hundred dollars per acre annually during the lease term plus fifty percent of the rent we received from subleasing the property. In addition, we are entitled to additional amounts if the buyer is successful in obtaining zoning for a certain number of residential lots.On June 30, 2007, we exited the lease and recognized the sale of the property, including the recognition of the previously deferred gain of $39.9 million, as a component of discontinued operations in the accompanying condensed consolidated statements of operations.In addition, as part of the recognition of the sale, we removed the long-lived assets and the financing obligation of $7.1 million and $47.0 million, respectively, associated with the Miami Property. On April 18, 2007, we completed the sale of our last remaining parcel of land in Miami, Florida, which consisted of approximately 79 acres of land and certain improvements thereon, for $7.2 million. In the second quarter of 2007 we recorded a net gain of $2.5 million from the sale as a component of discontinued operations. Northeast Facilities In August 2006, we made a decision to pursue the sale of our four Northeast nursery operations. These operations consisted of our facilities in Danville and Pipersville, Pennsylvania and Newark and Utica, New York. On November 15, 2006, we sold our nursery facility in Pipersville, Pennsylvania for $5.4 million, of which approximately $1.1 million was deferred as it is contingent upon certain entitlements for the construction of additional greenhouses on certain real property which was previously leased by us. The sale of this facility resulted in a loss of $1.2 million, which was recorded as a component of discontinued operations in the quarter ended December 31, 2006. On January 10, 2007, we completed the sale of certain real property, inventory and other assets located at the nursery facilities in Danville, Pennsylvania and Utica and Newark, New York for $6.8 million.We recognized a loss of $0.1 million as a component of discontinued operations in the quarter ended March 31, 2007. Trenton, South Carolina Facility On July 26, 2007, we decided to sellour Trenton, South Carolina facility. On August 29, 2007, we sold substantially all of the land and assets located at the facility.The gross sales price of the facility was approximately $5.7 million. The purchase agreement contains typical representations, warranties and indemnification provisions.We recognized a gain of approximately $0.1 million as a component of discontinued operations in the quarter ended September 30, 2007. Inventory Product Mix Realignment We are implementing improved inventory product mix realignment procedures consisting of developing systems and processes to better align the product mix of our current on-hand inventory and future inventory production with capacity and forecasted customer demand. Results of Operations The following discussion of results of operations should be read in conjunction with our condensed consolidated financial statements and related notes included elsewhere in this Quarterly Report on Form 10-Q. 14 Three Months Ended September 30, 2007 compared to Three Months Ended September 30, 2006 Net Sales.Net sales of $31.8 million for the three months ended September 30, 2007 decreased $4.0 million, or 11.2%, from net sales of $35.8 million for the comparable period in 2006.The decline in sales wasdue to decreased sales in the Southeast region of approximately $1.2 million. The region is currently experiencing a severe drought. In addition, our major customers focused on efforts to reduce store inventories, therefore affecting replenishment orders. Gross Profit.Gross profit of $14.9 million for the three months ended September 30, 2007 decreased $0.4 million, or 2.6%, from gross profit of $15.3 million for the comparable period in 2006.Gross profit as a percentage of sales for the quarter increased to 46.8% from 42.7% for the comparable period in 2006.The decrease in gross profit is mainly attributed to the decrease in net sales.The increase in gross profit margin was due to the lower cost inventory produced in 2006 and sold in the third quarter of 2007.The lower cost of inventory was due to our labor productivity initiatives undertaken throughout 2006 which helped increase labor efficiencies. Distribution Expenses.Distribution expenses of $8.1 million for the three months ended September 30, 2007 increased $0.1 million, or 1.2%, from $8.0 million for the comparable period in 2006.As a percentage of net sales, distribution expenses for the quarter increased to 25.6% from 22.4% for the comparable period of 2006 due to increased common carrier expenses. Selling, General and Administrative Expenses.Selling, general and administrative expenses of $13.5 million for the three months ended September 30, 2007 increased by $1.7 million, or 14.8%, from $11.8 million for the comparable period in 2006.Selling expenses of $6.6 million for the three months ended September 30, 2007 increased $0.4 million from $6.2 million for the comparable period in 2006.General and administrative expenses of $6.9 million for the three months ended September 30, 2007 increased $1.3 million from $5.6 million for the comparable period in 2006.We continue to incur increased personnel costs and higher costs related to the implementation of Section 404of the Sarbanes-Oxley Act of 2002. Other Operating Expenses. Other operating expense of $1.4 million for the three months ended September 30, 2007 increased $0.9 million from $0.4 million for the comparable period in 2006.Other operating expenses for the third quarter of 2007 were mainly due to expenses related to severance expense of approximately $1.2 million. Operating Loss. Operating loss of $8.1 million for the three months ended September 30, 2007 increased $3.2 million, or 64.5%, from $4.9 million for the comparable period in 2006.The increase in operating loss was mainly due to the decrease in net sales and the increase in selling and general administrative costs and other operating expenses. Other Expenses.Other expenses of $4.7 million for the three months ended September 30, 2007 decreased $0.6 million, or 11.4%, from $5.3 million for the comparable period in 2006.The decrease in other expenses was mainly due to a decrease in interest expense and deferred financing expense.The decrease in interest expense is attributable to lower overall outstanding debt and the decrease in deferred financing expense is due to the write-off of a portion of the deferred financing cost in connection with the third amendment to our previous senior credit facility in 2006 which did not recur in the third quarter of 2007. Income Tax Benefit. Income tax benefit was $5.0 million for the three months ended September 30, 2007 compared to $4.0 million for the comparable period in 2006.Our effective income tax rate was 39.4% for the three months ended September 30, 2007, up from 39.0% from the comparable period a year ago. Loss from Continuing Operations.Loss from continuing operations of $7.7 million for the three months ended September 30, 2007 increased $1.5 million, or 24.4%, from $6.2 million for the comparable period in 2006.The increase in loss from continuing operations was mainly due to a decrease in net sales and the other factors discussed above. Income (Loss) from Discontinued Operations, Net of Income Taxes.Income from discontinued operations, net of income taxes, was $0.1 million for the three months ended September 30, 2007 compared to a loss from discontinued operations, net of income taxes, of $24.0 million for the comparable period in 2006.The decrease in loss from discontinued operations, net of income taxes was mainly due to the majority of our discontinued operations having been disposed of in prior periods.The loss from discontinued operations in 2006 was primarily due to exit and disposal costs and asset and other impairment charges. Net Loss.Net loss of $7.7 million for the three months ended September 30, 2007 decreased $22.6 million from a loss of $30.3 million for the comparable period in 2006.The decrease in net loss is mainly attributable to the decrease in net loss from discontinued operations, offset by the increase in loss from continued operations as discussed above. 15 Nine Months Ended September 30, 2007 compared to Nine Months Ended September 30, 2006 Net Sales.Net sales of $195.1 million for the nine months ended September 30, 2007 decreased $3.8 million, or 1.9%, from net sales of $198.9 million for the comparable period in 2006.The decrease in net sales was mainly due to the severe drought conditions in the Southeast and our major customers focusing on efforts to reduce store inventories, therefore affecting replenishment orders in the third quarter of 2007. Gross Profit.Gross profit of $96.6 million for the nine months ended September 30, 2007 increased $5.6 million, or 6.2%, from gross profit of $91.0 million for the comparable period in 2006.Gross profit as a percentage of sales for the nine months ended September 30, 2007 increased to 49.5% from 45.7% for the comparable period in 2006.The increase in gross profit and gross profit margin was mainly due to lower cost inventory produced in 2006 and sold in 2007.These increases were partially offset by $2.8 million of lower cost or market and excess inventory adjustments recorded during the first six months of 2007. Distribution Expenses.Distribution expenses of $43.2 million for the nine months ended September 30, 2007 decreased a nominal amount from $43.2 million for the comparable period in 2006.As a percentage of net sales, distribution expenses for the period increased to 22.1% from 21.7% for the comparable period of 2006. Selling, General and Administrative Expenses.Selling, general and administrative expenses of $43.9 million for the nine months ended September 30, 2007 increased by $3.4 million, or 8.5%, from $40.4 million for the comparable period in 2006.Selling expenses of $23.6 million for the nine months ended September 30, 2007 decreased $1.2 million from $24.8 million for the comparable period in 2006.The decrease in selling expense is mainly due to the decrease in net sales and the reduction in commission related compensation of $0.3 million, which was caused by a shift in sales from customers with higher commission-based compensation to customers with lower commission-based compensation.In addition, there was a reduction in third-party merchandising costs of $0.4 million which also contributed to the decrease.General and administrative expenses of $20.3 million for the nine months ended September 30, 2007 increased $4.6 million from $15.7 million for the comparable period in 2006.The increase in general and administrative expenses was mainly due to an increase in personnel costs of $2.6 million, higher costs of $1.0 million related to the implementationof Section 404of the Sarbanes-Oxley Act of 2002 and an increase in legal and professional fees of $1.2 million related to additional work performed in connection with our 2006 fiscal year audit and other matters. Other Operating Expenses. Other operating expenses of $1.4 million for the nine months ended September 30, 2007 decreased $0.9 million, or 39.1%, from $2.3 million for the comparable period in 2006.Other operating expenses consisted primarily of expenses related to severance expense of approximately $1.2 million incurred in the third quarter of 2007.Other operating expenses for the nine month period ended September 30, 2006 consisted of consulting fees relating to our productivity initiative. Goodwill Impairment Charge.Goodwill impairment charge for the nine months ended September 30, 2007 was $38.8 million.This impairment charge was recorded as a result of the second step test performed in accordance with SFAS No. 142, “Goodwill and Other Intangible Assets,” which indicated that our goodwill was fully impaired in the second quarter of 2007.This impairment charge was recorded in the second quarter ended June 30, 2007. Operating (Loss) Income. Operating loss for the nine months ended September 30, 2007 was $30.7 million compared to operating income of $5.1 million for the comparable period in 2006.The swing from income to loss was mainly due to the goodwill impairment charge and an increase in selling and general administrative expenses offset by the increase in gross profit. Other Expenses.Other expenses of $16.2 million for the nine months ended September 30, 2007 decreased $0.2 million, or 1.3%, from $16.4 million for the comparable period in 2006.The decrease in other expenses of $0.2 million is primarily due to a decrease in interest expense of approximately $0.8 million offset by an increase of $0.6 million in deferred financing expense.The decrease in interest expense is due to lower overall outstanding debt, and the increase in deferred financing expense is mainly due to the termination of our previous senior credit facility in January 2007. Income Tax Benefit. Income tax benefit was $14.9 million for the nine months ended September 30, 2007 compared to $4.4 million for the comparable period in 2006.The increase in income tax benefit resulted from the increase in loss from continued operations before income taxes.Our effective income tax rate was 31.9% for the nine months ended September 30, 2007, down from 39.0% from the comparable period a year ago.The decline in the effective income tax rate is due to the write-off of goodwill in the quarter ended June 30, 2007.A portionof this impairment charge is not deductible for income tax purposes. 16 Loss from Continuing Operations.Loss from continuing operations of $31.9 million for the nine months ended September 30, 2007 increased $25.0 million, from a loss of $6.9 million for the comparable period in 2006.The increase in lossfrom continuing operations was attributable to the goodwill impairment charge and other factors discussed above. Income (Loss) from Discontinued Operations, Net of Income Taxes.Income from discontinued operations, net of income taxes, was $21.4 million for the nine months ended September 30, 2007 compared to a loss from discontinued operations, net of income taxes, of $28.1 million for the comparable period in 2006. The swing from loss to income was primarily due to the gain on the Miami Property sale of $39.9 million and the gain of $2.5 million on the sale of the last remaining parcel of land in Miami, Florida, which consisted of 79 acres of land and improvements in the second quarter of 2007. Net Loss.Net loss of $10.5 million for the nine months ended September 30, 2007 decreased $24.5 million compared to a loss of $35.0 million for the comparable period in 2006.The decrease in net loss was mainly attributable to the increase in income from discontinued operations, offset by the loss from continuing operations, as discussed above. Liquidity and Capital Resources Our primary sources of liquidity have historically been funds generated by operations and borrowings under our senior credit facility.However, over the past eighteen months, we have also generated funds through asset sales.The seasonal nature of our operations results in a significant fluctuation in certain components of working capital (primarily accounts receivable and inventory) during the growing and selling cycles. As a result, operating activities during the first and fourth quarters use significant amounts of cash, and in contrast, operating activities for the second and third quarters historically have generated cash as we ship inventory and collect accounts receivable. However, due to a decrease in net sales and increased operating expenses for the three and nine months ended September 30, 2007, this resulted incash used in operating activities for the three month period ended September 30, 2007.The covenants under our Senior Credit Facility (as defined below) and our Senior Notes (as defined below) may affect our ability to operate our business, may limit our ability to take advantage of business opportunities as they arise and may adversely affect the conduct of our current business. A breach of a covenant in our debt instruments could cause acceleration of a significant portion of our outstanding indebtedness. In the event we breach the covenants in our debt instruments and we are unable to obtain waivers in connection therewith, we may not be able to obtain alternative financing for our debt on reasonable terms or otherwise. In that event, in order to pay the principal of our debt, we would be required to sell our equity securities (which could be made more difficult by the recent delisting of our common stock), sell our assets or take other actions which could adversely impact our business, operations and shareholders. The foregoing actions may not enable us to pay the entire principal of our debt. Net cash provided by operating activities of continuing operations was $1.5 million for the nine months ended September 30, 2007 compared to net cash provided by operating activities of continuing operations of $15.5 million for the comparable period in 2006. The decrease in cash provided by operating activities of continuing operations was mainly due to a decrease in net loss and an increase in working capital levels resulting primarily from a smaller decrease in inventories in the current nine months ended 2007 versus the same period in 2006.The increase in inventories is mainly due to the decline in net sales.These amounts were partially offset by the change in deferred income taxes as a result of the decline in net loss. Net cash used in operating activities of discontinued operations was $4.0 million for the nine months ended September 30, 2007 compared to $3.8 million for the comparable period in 2006.This increase in cash used in operating activities of discontinued operations was due to a larger decrease in accounts payable and accrued liabilities resulting from the sale of our Northeast facilities and our Trenton, South Carolina facility. Net cash used in investing activities from continuing operations was $5.1 million for the nine months ended September 30, 2007 compared to $7.7 million for the same period a year ago. The decrease in cash used in investing activities was mainly due to a decrease in capital expenditures for the nine month period ended September 30, 2007. 17 Net cash provided by investing activities from discontinued operations was $19.5 million for the nine months ended September 30, 2007 compared to nominal cash used in investing activities of discontinued operations for the comparable period in 2006.The increase in cash provided by investing activities from discontinued operations was mainly due to proceeds received from the sale of three of our Northeast and Trenton facilities and our last remaining property located in Miami, Florida. Net cash used in financing activities from continuing operations was $4.5 million for the nine months ended September 30, 2007 compared to net cash provided of $3.9 million for the same period in 2006. The swing from net cash provided by financing activities to net cash used in financing activities was primarily due to the cash received of $14.3 million in 2006 for the sale of the Lagoon Valley facility classified as a financing obligation as well as $1.3 million of deferred financing costs incurred in 2007 in connection with entering into our Senior Credit Facility in January 2007 as described below.Additionally, net borrowings on our Senior Credit Facilitycompared to the same period a year ago were smaller. We typically draw down our revolving loan in the first and fourth quarters to fund our seasonal inventory buildup and seasonal operating expenses. Based on past history, approximately 72-74% of our sales generally occur in the first half of the year, generally allowing us to reduce borrowing under our revolving loan in the second and third quarters. On September 30, 2007, we had unused borrowing capacity of approximately $41.1 million after applying the borrowing base limitations and letters of credit to our available borrowings. At September 30, 2007, we had no outstanding debt under our Senior Credit Facility and we had $175.0 million principal amount of our Senior Notes outstanding. We do not have any off balance sheet financing or any financial arrangements with related parties, other than operating leases. The following table discloses aggregate information about our contractual obligations and commercial commitments for our continuing operations as of September 30, 2007. Payments Due by Period Contractual Cash Obligations Total Less than 1 year 1-3years 4-5years After 5 years (In millions) Revolving facility $ - $ - $ - $ - $ - Senior notes 175.0 - - 175.0 - Interest 87.7 19.6 58.6 9.5 - Operating leases 7.2 2.8 3.8 0.5 0.1 Contractual obligations 1.6 0.6 1.0 - - Total $ 271.5 $ 23.0 $ 63.4 $ 185.0 $ 0.1 We believe that cash generated by continuing operations alone will not be sufficient to meet our anticipated working capital, capital expenditures and debt service requirements for at least the next twelve months.However, we expect borrowings available under our Senior Credit Facility along with cash generated by continuing operations will be sufficient to meet these needs for at least the next twelve months.We do not anticipate that our cash flows from continuing operations will be sufficient to repay the principal of the Senior Notes issued by Hines Nurseries when they come due in 2011.Accordingly, in order to pay the principal of the Senior Notes, we will be required to refinance our debt, sell our equity securities, which could be made more difficult by the recent delisting of our common stock, sell our assets or take other actions. There can be no assurances that the foregoing actions will enable us to pay the principal of the Senior Notes or that we will be successful in our attempts to complete such actions or that such actions can be accomplished on commercially reasonable terms or otherwise.As announced on October 10, 2007, we are in the process of evaluating our strategic alternatives. The following is a summary of certain material terms of our Senior Credit Facility entered into on January 18, 2007 and Hines Nurseries’ 10.25% Senior Notes due 2011. 18 Senior Credit Facility On January 18, 2007, we entered into a Loan and Security Agreement (the “Senior Credit Facility”) that expires in 2012.The Senior Credit Facility consists of a $100.0 million credit facility, which includes a $15.0 million letter of credit subline. Guarantees; Collateral. The obligations under the Senior Credit Facility are guaranteed by us.Borrowings under the Senior Credit Facility are collateralized by substantially all of our assets. Restrictions; Covenants; Defaults.The Senior Credit Facility includes customary events of default and other customary covenants, including, but not limited to, a fixed charge coverage ratio test, restrictions on certain types of activities, transactions and payments, including distributions and dividends from Hines Nurseries to Hines Horticulture, reporting covenants and others. The Senior Credit Facility also includes standard provisions related to conditions of borrowing and customary representations and warranties.The lenders may terminate their obligation to make loans under the Senior Credit Facility, and may accelerate payment of the indebtedness under the Senior Credit Facility, upon the occurrence of an event of default, including the failure to comply with the covenants contained in the Senior Credit Facility.Upon the occurrence and during the continuance of an event of default, the interest rate will increase by 2.00%. Limited Waivers to Senior Credit Facility.On April 30, 2007, we obtained a waiver from the financial institutions pursuant to which the lenders waived certain defaults under the Senior Credit Facility and extended the deadline for filing the financial statements for the fiscal year ended December 31, 2006 and for the fiscal quarter ended March31, 2007 to May28, 2007.On May29, 2007, we obtained an additional waiver under the Senior Credit Facility to, among other things, extend the date of filing such financial statements from May28, 2007 to June28, 2007.On June 21, 2007, we obtained an additional waiver under the Senior Credit Facility to extend the date of delivering our quarterly financial statements for the fiscal quarter ended March 31, 2007 to July 31, 2007.On July 31, 2007, we obtained an additional waiver under the Senior Credit Facility to extend the date of delivering our quarterly financial statements for the fiscal quarter ended March 31, 2007 to August 30, 2007.We filedour Form 10-Q for the quarter ended March 31, 2007 with the Securities and Exchange Commission on August 23, 2007. While the lenders under the Senior Credit Facility required the filing of our Form 10-Q for the first quarter of 2007 within a specified time period as a condition to its waiver of our failure to, among other things, timely deliver our annual financials for fiscal year 2006, there is no requirement for us to file a Form 10-Q or deliver quarterly financial statements under the Senior Credit Facility. Interest Rate; Fees.The interest rate on the loans under the Senior Credit Facility may be, at our option, base rate loans or London Interbank Offering Rate (“LIBOR”) loans.Base rate loans under the Senior Credit Facility bear interest at the lender’s prime rate plus an additional amount that ranges from 0.50% to 1.25%, depending on our average availability of borrowing under the Senior Credit Facility.Currently, the applicable margin for base rate loans is 1.0%.LIBOR rate loans under the Senior Credit Facility bear interest at the LIBOR rate plus an additional amount that ranges from 1.50% to 2.25%, depending on our average availability of borrowing under the Senior Credit Facility.Currently, the applicable margin for LIBOR rate loans is 2.0%. At September 30 2007, we had no outstanding borrowings under our Senior Credit Facility. In addition to paying interest on outstanding principal, we are required to pay a commitment fee on the daily average unused portion of the Senior Credit Facility which accrues based on the utilization of the Senior Credit Facility.Additionally, we are required to pay a fee for each letter of credit outstanding under the Senior Credit Facility equal to the applicable margin for LIBOR rate loans to be shared by the lenders and a fronting fee of 0.125% to the individual issuer of a letter of credit. Availability; Borrowing Base.Availability of borrowing under the Senior Credit Facility is subject to a borrowing base consisting of the lesser of (i) the amount equal to the aggregate amount of the revolving loan commitment minus the aggregate amount of all letters of credit outstanding under the Senior Credit Facility and all fees or other amounts owed by us with respect thereto (less certain amounts) minus the amount of the availability block under the Senior Credit Facility, which is currently $15.0 million but which shall be reduced to $0 at such time as we achieve a fixed charge coverage ratio of at least 1.1:1 for two consecutive fiscal quarters and (ii) the amount equal to 85% of eligible accounts receivable plus the lesser of (a) during the period commencing on December 31 of each calendar year and ending on April 30 each calendar year, the lesser of 65% of eligible inventory or 85% of the appraised net orderly liquidation value of eligible inventory or (b) during the period commencing on May 1 of each calendar year and ending on December 30 each calendar year, the lesser of 55% of eligible inventory or 85% of the appraised net orderly liquidation value of eligible inventory minus the sums of the reserves provided for in the Senior Credit Facility. On September 30, 2007 we had unused borrowing capacity of approximately $41.1 million after applying the borrowing base limitations and letters of credit to our available borrowings. 19 We must deliver borrowing base certificates and reports at least monthly.The borrowing base also may be subject to certain other adjustments and reserves to be determined by the agent.Eligible accounts receivable of both The Home Depot, our largest customer, and Lowe’s Companies, Inc., our second largest customer, may not exceed 30% of total eligible accounts receivable at any time. Maturity Date; Prepayments.Amounts outstanding under the Senior Credit Facility mature on January 18, 2012 and we may prepay amounts outstanding under the Senior Credit Facility without fees or penalties, subject to the payment of costs associated with the prepayment of any LIBOR rate loans. Change of Control.In the event of a change of control, the commitments of the lenders under the Senior Credit Facility may be cancelled and we may be required to immediately repay the outstanding amount of the Senior Credit Facility, together with accrued interest and all other amounts accrued under the Senior Credit Facility. Our Senior Notes On September 30, 2003, Hines Nurseries issued $175.0 million of senior subordinated notes that mature on October 1, 2011 (the "Senior Notes”).The Senior Notes bear interest at the rate of 10.25% per annum and will be payable semi-annually in arrears on each April 1 and October 1, which commenced on April 1, 2004. Guarantees.Hines Horticulture, subject to certain exceptions, has, jointly and severally, fully and unconditionally guaranteed, on a senior unsecured basis, the obligations of Hines Nurseries under the Senior Notes. Redemption.Prior to October 1, 2006, up to 35% of the aggregate principal amount of the Senior Notes was permitted to be redeemed with the net cash proceeds from one or more public equity offerings, at our option, at a redemption price of 110.250% of the principal amount thereof plus accrued interest, if any, to the date of redemption.Currently we are entitled, at our option, to redeem all or a portion of the Senior Notes at redemption prices ranging from 100.000% to 105.125%, depending on the redemption date, plus accrued and unpaid interest. Restrictions.The indenture pursuant to which the Senior Notes were issued imposes a number of restrictions on Hines Nurseries.Subject to certain exceptions, we may not incur additional indebtedness, make certain restricted payments, make certain asset dispositions, incur additional liens or enter into significant transactions.A breach of a material term of the indenture or other material indebtedness that results in acceleration of the indebtedness under the Senior Notes also constitutes an event of default under our Senior Credit Facility. Repurchase on a Change in Control.The Senior Notes contain a put option whereby the holders have the right to put the Senior Notes back to us at 101.000% of the principal amount thereof on the date of purchase, plus accrued and unpaid interest if a change of control occurs. Critical Accounting Policies The preparation of financial statements in conformity with United States generally accepted accounting principles requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. We believe that the following areas represent our most critical accounting policies related to actual results that may vary from those estimates. 20 Revenue Recognition We record revenue, net of sales discounts and allowances, when all of the following have occurred: an agreement of sale exists, product delivery has occurred, the sales price is fixed or determinable and collection is reasonably assured. Sales with pay by scan arrangements are recognized when the products are sold by the retailer. Under this program, retailers do not take ownership of the inventory at their stores until the product is scanned at the check out register. Revenue is recorded at the point the retailer sells our product to their customer. Sales Returns and Allowances: Amounts accrued for sales returns and allowances are maintained at a level believed adequate by management to absorb probable losses in the trade receivable due to sales returns and discounts and allowances. The provision rate is established by management using the following criteria: past sales returns experience, current economic conditions and other relevant factors.The provision rate is re-evaluated on a quarterly basis. The allowance is netted against sales.Allowances are provided at the time revenue is recognized in accordance withSFAS No. 48, “Revenue Recognition When Right of Return Exists.” Accounts Receivable and Allowance for Doubtful Accounts: Trade accounts receivable are recorded at the invoiced amount and do not bear interest. The allowance for doubtful accounts is our best estimate of the amount of probable credit losses in our existing accounts receivable. The allowance for doubtful accounts is maintained at a level believed adequate by management to reflect the probable losses in the trade receivable due to customer default, insolvency or bankruptcy. The provision is established by management using the following criteria: customer credit history, historical write-offs, customer current credit rating and other relevant factors, and is re-evaluated on a quarterly basis. Past due balances over 90 days and over a specified amount are reviewed individually for collectibility. The allowance is increased by provisions to bad debt expense and charged to general and administrative expenses. All recoveries on trade receivables previously charged off are credited to bad debt expense, while direct charge-offs of trade receivables are deducted from the allowance. Goodwill In accordance with SFAS No. 142, "Goodwill and Other Intangible Assets," goodwill is not amortized, but instead is subject to an annual impairment review. Each of our locations represents a component of a single reporting unit as they each have similar economic characteristics, as defined in SFAS No. 142. As our operations are comprised of one reporting unit, we review the recoverability of our goodwill by comparing the fair value of our reporting unit to the book value ofour equity. If our book value of equity exceeds fair value, goodwill is written down to its implied fair value. We evaluate the carrying value of goodwill in the fourth quarter of each year and when events and circumstances indicate that the assets may be impaired.In the quarter ended June 30, 2007, we recorded a full impairment of our goodwill.As of September 30, 2007 we have no goodwill on our condensed consolidated balance sheet. Accrued Liabilities Accrued liabilities include amounts accrued for expected claims costs relating to our insurance programs for workers’ compensation and auto liabilities. We have large deductibles for these lines of insurance, which means we must pay the portion of each claim that falls below the deductible amount. Our expected claims costs are based on an actuarial analysis that considers our current payroll and automobile profile, recent claims history, insurance industry loss development factors and the deductible amounts. We accrue our expected claims costs for each year on a ratable monthly basis with a corresponding charge against income. Management reviews the adequacy of the accruals at the end of each quarter. The accruals for the expected costs relating to our insurance programs for workers’ compensation and auto liabilities are maintained at levels believed by our management to adequately reflect our probable claims obligations. In addition, we accrue for additional amounts for claims that are expected to settle for more than the deductible amounts. These additional amounts are recorded in other liabilities and are offset by an equal amount in other assets, in the accompanying condensed consolidated balance sheets, as these potential additional losses are fully insured. 21 Operating Leases We lease certain land, office, trucks and warehouse facilities under various renewable long-term operating leases, which expire through 2013. All of the leases we enter into are accounted for in accordance with SFAS No. 13, “Accounting for Leases.” Certain of these leases include escalation clauses based upon changes in the consumer price index and/or the fair rental value of leased land and are accounted for on a straight-line basis over the term of the lease. Contingent rentals are not considered minimum lease payments and are included in rent expense as they are incurred. Rent concessions or lessor provided incentives are included in the minimum lease payments or are offset to rent expense in the case of non-contingent rentals. For contingent rentals, such concessions or incentives are recorded as an offset to rent expense as incurred. Inventories We determine the cost of inventory of nursery stock by accumulating costs associated with getting the plants ready for sale. These costs include direct labor, overhead, materials (soil, water, containers, stakes, chemicals) and normal scrap. Abnormal scrap is charged to cost of goods sold when incurred. Scrap occurs at both our nursery facilities and, in some cases, at the retailer, if the scrap relates to unsold consigned inventory associated with the pay by scan program. Abnormal scrap includes scrap incurred outside of historically determined statistical levels. Abnormal scrap in many cases is caused by natural causes such as hurricanes or extreme freezes.
